 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              NORTHERN DISTRICT OF CALIFORNIA

10

11 NEETU TANGRI,                         )                 Case No. 4:20-cv-01646-HSG
                                         )
12             Plaintiff,                )
                                         )                 ORDER GRANTING STIPULATION TO
13         vs.                           )                 DISMISS DEFENDANT TESLA
                                         )                 MOTORS, INC. LONG TERM
14   THE PRUDENTIAL INSURANCE COMPANY )                    DISABILITY INSURANCE PLAN
     OF AMERICA; and, TESLA MOTORS, INC. )
15   LONG TERM DISABILITY INSURANCE      )                 Judge: Hon. Haywood S. Gilliam Jr.
     PLAN,                               )
16                                       )
               Defendants.               )                 Complaint Filed: March 6, 2020
17                                       )

18              IT IS HEREBY ORDERED that Defendant TESLA MOTORS, INC. LONG TERM

19 DISABILITY INSURANCE PLAN (the “Plan”) be dismissed from this action without prejudice,

20 with the parties to bear their own attorneys’ fees and costs directly related to the instant Stipulation

21 to Dismiss the Plan and the dismissal of the Plan. The Prudential Insurance Company of America

22 shall remain the only named defendant in this action.

23              IT IS SO ORDERED.

24

25 Dated:            4/6/2020        , 2020
                                                      HON. HAYWOOD S. GILLIAM, JR.
26                                                    United States District Court Judge
27

28

                                                       1                     Case No. 4:20-cv-01646-HSG
                                                                     ORDER GRANTING STIPULATION TO
     173465.1
                                                               DISMISS DEFENDANT TESLA MOTORS, INC.
